925 N.E.2d 1183 (2010)
PEOPLE State of Illinois, respondent,
v.
Michael L. WILLIAMS, petitioner.
No. 109443.
Supreme Court of Illinois.
March 24, 2010.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its order in People v. Williams, case No. 4-08-0207 (09/29/09). The appellate court is directed to reconsider its judgment in light of People v. Tidwell, 236 Ill. 2d 150, 337 Ill. Dec. 877, 923 N.E.2d 728 (2010), and People v. Ortiz, 235 Ill. 2d 319, 336 Ill. Dec. 16, 919 N.E.2d 941 (2009), to determine if a different result is warranted.